UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* GRANDPARENTS.COM, INC. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Thomas A. Bryan, Esq. Starr Insurance Holdings, Inc. 399 Park Ave, 8th Floor New York, NY 10022 646-227-6677 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communication) November 7, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box: o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. SCHEDULE 13D 1 NAMES OF REPORTING PERSONS Starr Insurance Holdings, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Nevada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECKIF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ☒ 13 PERCENT OF CLASS REPRESENTED IN ROW (11)* 10.9%1 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) HC * See Item 5, Interest in the Securities of the Issuer, below. 1 Unless otherwise indicated, the ownership percentage reported throughout this Schedule 13D is based on 132,068,582 shares of the Issuer's common stock outstanding as of March 31, 2015, as reported in the Issuer's Quarterly Report on Form 10-Q for the quarter ended March 31, 2015. CUSIP NO. SCHEDULE 13D 1 NAMES OF REPORTING PERSONS Starr International Company, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3
